NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KYOUNG H. KO,                                   No.    18-15700

                Plaintiff-Appellant,            D.C. No. 5:17-cv-06427-HRL

 v.
                                                MEMORANDUM*
MEGAN J. BRENNAN, United States
Postmaster General,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                  Howard R. Lloyd, Magistrate Judge, Presiding**

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Kyoung H. Ko appeals pro se from the district court’s judgment dismissing

her employment action alleging federal claims. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under Federal Rule of Civil

Procedure 12(b)(6). Wood v. City of San Diego, 678 F.3d 1075, 1080 (9th Cir.

2012). We affirm.

      The district court properly dismissed Ko’s action as barred by the settlement

agreement because Ko failed to allege facts sufficient to find that the settlement

agreement was not enforceable. See Nilsson v. City of Mesa, 503 F.3d 947, 951-52

(9th Cir. 2007) (setting forth the factors involved in determining whether an

agreement constitutes a waiver of rights); see also Cachil Dehe Band of Wintun

Indians of Colusa Indian Cmty. v. State of California, 618 F.3d 1066, 1073 (9th

Cir. 2010) (no discernable difference between California and federal contract law).

      The district court’s consideration of the settlement agreement in the context

of a motion to dismiss was proper because the document was incorporated by

reference into the first amended complaint. See United States v. Ritchie, 342 F.3d
903, 908 (9th Cir. 2003) (district court may consider document incorporated by

reference in the complaint “if the plaintiff refers extensively to the document”).

      AFFIRMED.




                                          2                                     18-15700